UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1389



RACHEL ARNOLD,

                                              Plaintiff - Appellant,

          versus


NAVY FEDERAL CREDIT UNION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-1202-A)


Submitted:   September 30, 1999            Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rachel Arnold, Appellant Pro Se. Constantinos George Panagopoulos,
BALLARD, SPAHR, ANDREWS & INGERSOLL, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rachel Arnold appeals the district court’s order granting

summary judgment in the employer’s favor in Arnold’s employment

discrimination action.   We have reviewed the record, the district

court’s order, and the transcript of the summary judgment hearing

containing the court’s reasoning and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Arnold v. Navy Fed. Credit Union, No. CA-98-1202-A (E.D. Va. Feb.

12, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2